19 Ill. App.2d 302 (1958)
153 N.E.2d 421
William E. Fay, and Joseph D. Talbot, Trust Managers of Adam Block Liquidation Trust Created in Reorganization Proceedings of Adam Block Corporation, an Illinois Corporation, Debtor, by Appointment of United States District Court, Eastern Division, in Cause No. 71923, Plaintiffs-Appellants,
v.
Montgomery Ward & Co., Inc., an Illinois Corporation, Defendant-Appellee.
Gen. No. 11,178.
Illinois Appellate Court  Second District, Second Division.
October 16, 1958.
Released for publication November 3, 1958.
Faulkner & Faulkner, and William C. Wines for plaintiffs-appellants (Thomas P. Faulkner, of counsel).
Charles J. Barnhill, David L. Dickson, and Gray, Thomas, Wallace & O'Brien, for defendant-appellee.
(Abstract of Decision.)
Opinion by JUSTICE SOLFISBURG.
Decree affirmed.
Not to be published in full.